  Case 1:19-cr-00386-PKC Document 25 Filed 06/11/20 Page 1 of 2 PageID #: 53




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        19-CR-386 (PKC)

MUSTAFA GOKLU,

                     Defendant.

---------------------------X

                                  NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Jonathan P.

Lax from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Jonathan P. Lax
               United States Attorney’s Office (Criminal Division)
               271 Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6139
               Fax: (718) 254-6321
               Email: Jonathan.Lax@usdoj.gov
  Case 1:19-cr-00386-PKC Document 25 Filed 06/11/20 Page 2 of 2 PageID #: 54




              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Jonathan P. Lax at the

email address set forth above.

Dated: Brooklyn, New York
       June 11, 2020
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:      /s/ Jonathan P. Lax
                                                Jonathan P. Lax
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (PKC) (by ECF)
       All Counsel of Record (by ECF)
